Citation Nr: 9931553	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-44 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma prior to October 7, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma from October 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Offices (RO) in St. Louis, 
Missouri and Muskogee, Oklahoma.



FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
the equitable adjudication of the veteran's claim.

2.  Prior to October 7, 1996, the veteran's manifested no 
more than moderate bronchial asthma with asthmatic attacks 
rather frequently (separated by only 10-14 day intervals) and 
moderate dyspnea on exertion between attacks.

3.  From October 7, 1996, the veteran's bronchial asthma has 
not been shown to be severe with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication, and 
there is no evidence that more than light manual labor is 
precluded.

4.  From October 7, 1996, the veteran's bronchial asthma has 
not been shown to manifest an FEV-1 of 40- to 55- percent 
predicted, or; the ratio of FEV-1 to forced vital capacity 
(FVC) of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three times per year) courses of 
systemic (oral or parental) corticosteroids.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
bronchial asthma for the period prior to October 7, 1996 have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6602 (1996).

2.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma for the period on or after October 7, 
1996 have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6602 (1996 & 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to the assignment of 
a higher evaluation for his bronchial asthma because neither 
the prior 10 percent evaluation, nor the current 30 percent 
evaluation, adequately reflect the severity of his 
symptomatology.  The Board acknowledges the veteran's 
contention; however, the preliminary inquiry before the Board 
is whether the veteran has satisfied his burden of submitting 
a well-grounded claim, and if so, whether the VA has properly 
assisted him in the development of his claim.  An allegation 
that a service-connected disability is more severe is 
sufficient to establish a well-grounded claim for a higher 
evaluation.  See Caffrey v. Brown, 6 Vet.App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In light of the veteran's previously noted contention, the 
Board finds his claim well grounded.  The Board also is 
satisfied that the record contains all relevant evidence 
necessary for an equitable disposition of this appeal.  
Therefore, no further assistance to the veteran is required.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1996 & 1999).  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects the veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Additionally, the Board 
observes that the U.S. Court of Appeals for Veterans Claims 
(Court) has noted that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson V. West, 12 Vet. App. 119 
(1999).  Furthermore, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The Board notes that, by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating bronchial asthma, set forth 
in 38 C.F.R. § 4.97 (1996).  See 61 Fed.Reg. 52965 (Oct. 8, 
1996).  Generally, when a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet.App. 308, 312-13 (1991).  However, 
in Rhodan v. West, 12 Vet.App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
where compensation is awarded or increased "pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue."  Id. at 
57.  See 38 U.S.C.A. § 5110(g) (West 1991).  As such, the 
Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.

At the time of the veteran's December 1995 claim, bronchial 
asthma was rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).  Diagnostic Code 6602 provides a 10 percent rating 
for mild bronchial asthma with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent rating requires moderate 
bronchial asthma with asthmatic attacks rather frequently 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating requires 
severe bronchial asthma with frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, and more 
than light manual labor precluded.  A 100 percent rating 
requires pronounced bronchial asthma with asthmatic attacks 
very frequently with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.

The RO granted service connection in May 1996, with a 10 
percent evaluation assigned.  In May 1998, the RO increased 
the veteran's 10 percent rating to 30 percent, effective 
October 7, 1996, based on the revised regulations.  Under the 
new regulations, a 10 percent rating requires an FEV-1 of 71- 
to 80-percent predicted, or; FEV-1/FVC of 71 to 80, or; 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent rating requires an FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56- to 70-percent, or; daily 
inhalation or oral bronchodilator therapy, or; inhalation 
anti-inflammatory medication.  A 60 percent rating requires 
an FEV-1 or 40- to 55-percent predicted, or; an FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating requires 
an FEV-1 of less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

Under the regulations in effect prior to October 7, 1996, the 
evidence reflects that the veteran's symptomatology warrants 
an increase of the 10 percent evaluation to 30 percent.  
During an April 1996 VA examination, the veteran reported 
that he could walk one-fourth of a mile or climb between six 
and eight flights of stairs before becoming short of breath.  
The examiner ordered pulmonary function tests, but it was 
noted that "patient did not give best effort."  The 
examination report also indicates that VA examined the 
veteran in December 1995, and that the examiner diagnosed 
dyspnea without evidence of significant lung disease.  
Apparently, the examiner in December 1995 opined that the 
veteran's problems were the result of deconditioning.  
Medical records dated November 1995 and December 1995 reflect 
that the veteran suffered from moderate wheezing at those 
times, and his wife indicated during the December 1995 VA 
examination that he wheezed two to three times per week at 
night.  

The Board is of the opinion that this symptomatology more 
nearly reflects moderate bronchial asthma attacks rather 
frequently (separated by only 10-14 day intervals) and 
moderate dyspnea on exertion between attacks.  Thus, the 
Board finds that a 30 percent evaluation appropriate reflects 
that symptomatology for the period prior to October 7, 1996.  
However, his symptomatology did not manifest frequent attacks 
of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; or more than light manual labor precluded.  Thus, 
an evaluation in excess of 30 percent is not warranted.

The Board also finds that, following the regulatory changes, 
the criteria for an evaluation in excess of 30 percent for 
bronchial asthma have not been met.  During an October 1997 
VA examination, the veteran underwent pulmonary function 
testing showing his FEV-1 was 63 percent and his FEV-1/FVC 
was 91 percent.  The veteran also reported that he used 
Primatene mist, an inhalant, four to five per day.  Medical 
records from November 1995 to March 1996 reflect that the 
veteran was instructed on the use of an inhaler.  However, 
the record does not contain evidence that the veteran has 
been treated with intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  The October 1997 VA examiner described the 
veteran's condition as "mild obstruction" or "mild 
restriction," and medical evidence does not show marked 
dyspnea on exertion between attacks with only temporary 
relief by medication.  Moreover, under the old criteria, the 
medical evidence does not reflect severe bronchial asthma 
with one or more attacks weekly, marked dyspnea on exertion 
between attacks with only temporary relief by medication, and 
more than light manual labor precluded.  After weighing VA 
medical testing from January 1995 to October 1997 and medical 
reports from November 1985 and January 1996 (including 
reserve service medical records), along with statements made 
by the veteran and his wife, the Board finds that a rating in 
excess of 30 percent is not warranted by the veteran's 
symptomatology.

In reaching the decision of whether to increase the current 
rating, the potential application of various provisions of 
the Title 38 of the Code of Federal Regulations (1999) have 
been considered, even if not raised by the veteran, pursuant 
to the holding of the United States Court of Veterans Appeals 
in Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
case, the veteran has argued that his bronchial asthma 
interferes with his employment as a truck driver because he 
cannot load and unload the truck.  The Board finds, however, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  Id.  In this regard, there is no indication 
that the veteran's bronchial asthma has markedly interfered 
with employment beyond the industrial impairment contemplated 
by the 30 percent evaluation.  The veteran has also presented 
no evidence that his bronchial asthma has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent evaluation for bronchial 
asthma for the period prior to October 7, 1996 is granted.

An evaluation in excess of 30 percent for bronchial asthma 
for the period on and after October 7, 1996 is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

